Citation Nr: 1414098	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disorder. 

2.  Entitlement to service connection for a left ear hearing loss disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection a lumbar spine disorder

6.  Entitlement to service connection for a cervical spine disorder

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to December 1988, April 1989 to April 1993 and May 2007 to February 2008.  His last tour of duty with the Army National Guard included service in the Southwest Asia Theater of Operations in support of Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas, which denied the Veteran's aforementioned claims of entitlement to service connection.

The issues of entitlement to service connection for a hearing loss disorder, a right shoulder disorder; an acquired psychiatric disorder, claimed as depression; a bilateral knee disorder; chronic headaches; a lumbar spine disorder; a cervical spine disorder; and chronic fatigue syndrome were remanded to the RO in July 2012.

Subsequently, by rating action in March 2013 service connection was granted for a right knee and a left knee disorder.  As such, these issues are resolved in full and service connection for a bilateral knee disorder in no longer before the Board.


FINDINGS OF FACT

1.  While the Veteran was in combat in the Southwest Asia Theater of Operations in support of Operation Iraqi Freedom, an improvised explosive device ("IED") detonated near the vehicle in which he was traveling; resulting in a right ear hearing loss disorder (claimed as bilateral hearing loss).   

2.  The Veteran does not have any current left ear hearing loss disorder. 

3.  The evidence is in relative equipoise regarding whether the Veteran has a depressive disorder that is related to his combat experiences while on active duty.

4.  Resolving all doubt in favor of the Veteran, a right shoulder disorder, namely degenerative joint disease of the right shoulder, had its onset during active military service.

5.  Resolving all doubt in favor of the Veteran, a lumbar spine, namely degenerative joint disease of the lumbar spine, had its onset during active military service.

6.  Resolving all doubt in favor of the Veteran, a cervical spine disorder, namely chronic cervical strain with myofascial pain syndrome, cervical spine, had its onset during active military service.

7.  Resolving all doubt in favor of the Veteran, a headache disorder secondary to a cervical strain with myofascial pain syndrome, had its onset during active military service.

8.  There is no evidence that the Veteran has ever been diagnosed with chronic fatigue syndrome and subjective complaints of fatigue have been attributed to him working full time and raising three small children.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  The criteria for an award of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110. 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

3.  The criteria for an award of service connection for an acquired psychiatric disorder, described as depression, have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for an award of service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

5.  The criteria for an award of service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

6.  The criteria for an award of service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

7.  The criteria for an award of service connection for headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

8.  The criteria for an award of service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for right ear hearing loss; a right shoulder disorder; an acquired psychiatric disorder, described as depression; a lumbar spine disorder; a cervical spine disorder; and, chronic headaches, which constitutes a complete grant of these claims.  Therefore, no discussion of VA's duty to notify or assist is necessary for these issues.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b) (1) (2013). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran was provided with a letter in June 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini. This letter was provided to the Veteran prior to the initial adjudication of his claims. The Board concludes that the duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained, and VAMC treatment records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder. 

There is no indication that there is any other relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II. Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, such as arthritis, and an organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis or hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993).

For veterans with service in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011. 38 C.F.R. § 3.317(a) (1).  This evaluation period was recently extended to December 31, 2016. 76 Fed. Reg. 81,834 (Dec. 29, 2011).

A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. See 38 U.S.C.A. § 1117(a) (2); 38 C.F.R. § 3.317(a) (2) (I).

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. See 38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States. See 38 C.F.R. § 3.317(a) (2) (5).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is then warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a fracture.  However, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here in determining the etiology of hearing loss or a diagnosis of CFS.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Title 38 U.S.C.A. § 1154(b) provides that, in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in such cases shall be recorded in full.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III. Analysis

The Veteran contends that, while serving in the Southwest Asia Theater of Operations in support of Operation Iraqi Freedom, an improvised explosive device ("IED") detonated near the vehicle in which he was traveling, resulting in a hearing loss disorder (claimed as bilateral hearing loss), chronic headaches, body aches and depression.  He further states that shortly after returning from deployment, he began to experience chronic fatigue syndrome.  

As an initial matter, the Board notes that the records reveal that the Veteran was seen in July 2007 after an IED blast damaged the vehicle he was driving in Iraq.  The Veteran reported no serious injuries at the time.  He did not hit his head, lose consciousness, had nausea, or vomited.  He reported no pains from the attack; numbness or tingling of the hands or feet.  

The Veteran's February 2008 post-deployment service treatment examination clearly shows that a referral for combat/operation stress reaction was indicated, as well as a neurologic exposure concern for combat.  Thus, the Board concludes that he was involved in combat during his Army National Guard duty in Iraq. 

a. Bilateral hearing loss

The Veteran's audiograms performed prior to service in the Southwest Asia Theater of Operations revealed no evidence of a hearing loss disorder.  During the February 2008 post-deployment audiogram, puretone thresholds were measured as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
20
10
15
40
LEFT
15
10
0
5
10

The audiogram clearly shows that the criteria for a hearing loss under 38 C.F.R. 
§ 3.385 were met for the right ear, as the auditory threshold was 40 decibels at 4000 Hertz. 

During a May 2008 VA audiology consultation, puretone threshold levels were measured as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
10
10
30
LEFT
5
0
0
5
5

At this time, the auditory threshold for the right ear did not reach a level of 40 decibels or greater for any of the frequencies, or reach a level of 26 decibels or greater for any three frequencies.  The Board notes the elevated 30 decibels at 4000 Hz.  The left ear auditory results remain normal.

The Veteran's June 2008 VA compensation and pension audiometric evaluation, puretone threshold levels were measured as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
15
10
35
LEFT
--
10
15
0
5

The results again showed an elevated 35 decibels threshold for the right ear, and normal left ear auditory results.  The results revealed that the criteria for hearing loss for VA purposes were not met for either ear. The VA examiner found that the Veteran had hearing within normal limits bilaterally with the exception of a mild sensorineural hearing loss in the right ear at 4000 Hertz.



During a December 2012 VA audiometric evaluation, puretone threshold levels were measured as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
5
10
35
LEFT
10
10
10
5
10

The examiner opined that the results revealed that the criteria for hearing loss for VA purposes were met for the right ear. The examiner further opined that the Veteran's right ear hearing loss was at least as likely as not caused by or a result of an event in military service.  The Veteran had left ear hearing within normal limits.

The audiologist noted that a review of the medical records revealed normal bilateral hearing at enlistment in August 1985.  In April 1986 there was evidence of right ear hearing loss at 3000 Hertz.  This was consistent since that time.  Meanwhile the left ear hearing has remained normal.  The Veteran first reported trouble hearing since 2007 after the IED explosion in Iraq.  He stated that the hearing loss did not affect his job.  

In this case, the Veteran's medical records are unremarkable for left ear hearing loss prior to and throughout the appeal period.  The Veteran was activated for service in the Southwest Asia Theater of Operations in support of Operation Iraqi Freedom.  Upon return from overseas, a post deployment audiological evaluation indicated a significant loss of hearing acuity in the right ear.  

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a left ear hearing loss disability.  

The Board finds that there is no competent and credible evidence showing that the Veteran developed left ear hearing loss during service or during the first year following discharge from service.  The current medical evidence remains negative for left ear hearing loss for VA purposes and does not tend to show a clinical degradation of hearing loss by any medical standard.  Therefore, left ear hearing loss cannot be presumed to have been incurred during service and service connection for left ear hearing loss must be denied.

With respect to the relationship between the current right ear hearing loss and active service, the Board notes the positive medical opinion of the December 2012 VA examiner.   

The evidence includes a current diagnosis of right ear hearing loss.  The Veteran has provided competent and credible evidence that he first experienced right ear hearing loss in service and that he has experienced hearing loss on a continuous basis since service, and these contentions have remained consistent throughout the course of his claim.  The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002).

b.  An acquired psychiatric disorder, described as depression.

VA treatment records and VA examination reports reflect a diagnosis of an acquired psychiatric disorder, described as mild depressive disorder, during the pendency of the appeal.  Therefore, the Board finds that the Veteran has established a current disability for service connection purposes.

With respect to an in-service disease or injury, service records reveal that in July 2008, a vehicle the Veteran was driving struck an IED and he was seen and treated for the after effects of the blast.  

In an April 2008 TBI screening the Veteran reported being exposed to IEDS, RPGs, land mines, grenades, etc.  He underwent alcohol, depression and posttraumatic stress disorder (PTSD)  screening, which were all negative.

The Veteran underwent a VA mental disorders examination in July 2008.  The examiner noted no history of inpatient or outpatient treatment for any psychiatric condition. The examiner noted the Veteran's exposure to an IED explosion in Iraq and mentioned that he was not physically injured by the blast.  The Veteran had only been back from Iraq for five months. He reported experiencing some mild depression upon return from Southwest Asia.  The diagnosis was mild depression; A GAF of 75 was assigned.

The Veteran was seen by a VA social worker in March 2009 with concerns of depression.  He denied depression, cognitive loss, or TBI.  He had mild memory loss.  The Veteran underwent the Beck Depression Inventory, Schedule 3 indicating no current depression.  He was also given the PTSD Checklist due to his Iraq service. He did not meet the criteria for PTSD at that time.  The examiner noted no current evidence of mental health issues.

In a December 2012 VA mental disorders examination, the examiner noted that the was currently in full remission from his depression.  The Veteran stated that he did not feel depressed at the time of interview.  It was determined that symptoms were transient and expectable reaction to psychiatric stressors and there was no more than slight impairment in occupational or social function.

Review of the record confirms that the Veteran was injured by an IED during service and diagnosed with mild depression in his July 2008 VA examination.  The Board finds that the evidence is in relative equipoise regarding whether the Veteran suffered a depressive disorder as a result of his combat service including having his vehicle damaged by an IED blast.  Resolving reasonable doubt in the Veteran's favor, a depressive disorder was incurred in service.  As such, service connection for depression is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

c.  Right shoulder and lumbar spine disorders.

The Board finds that service connection for a right shoulder disorder and a lumbar spine disorder are warranted.  A review of the service treatment records shows that the Veteran was treated for a one year history of low back pain in January 1987; in July 1989 he had back pain after being run intp playing softball;  he was treated for back pain in September 1992 after a fall; he was treated in June 2003 for a strained back; and, in June 2004 for low back pain with no history of a prior injury.

At the July 2008 VA examination the Veteran reported recurrent low back ache for the past 6-8 years since working at the Footlocker distribution center and in the furniture store when he was required to do a lot of lifting.  Physical examination of the lumbar spine was normal.  However, X-rays revealed minimal vertebral marginal spurring with a minimal narrowing at L4-L5 disc space and some narrows at the posterior aspect of L5-S1 disc space. The examiners assessment was degenerative osteoarthritis, disc disease and chronic strain, lumbar spine.

The Veteran also reported right shoulder pain on his February 2008 separation examination, and again in VAMC May 2008 treatment records.  VA examination in July 2008 revealed mild acromioclavicular arthritis/tendonitis of the right shoulder.   Service treatment records reflect no findings of a right shoulder injury.  However, the Veteran reported initially injuring himself in a work accident in 1996.

Although the Veteran has reported the onset of his right shoulder disability to have occurred in 1996, between his second and third period of service, a right shoulder disability does not appear to be reflected in his examination prior to his third period of activation. 

Arthritis was noted during the July 2008 VA examination, or during the one year presumptive period for arthritis.  Therefore, in light of findings of current symptoms of degenerative osteoarthritis, disc disease and chronic strain, lumbar spine; and, arthritis of the right shoulder during the one year presumptive period for arthritis, the Board resolves all doubt in the Veteran's favor and finds that degenerative osteoarthritis, disc disease and chronic strain, lumbar spine; and, arthritis, right shoulder had their onset during active duty service.  Therefore, service connection for such disabilities is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

d.  Cervical strain and headaches

The Board finds that service connection for a chronic cervical strain with
myofascial pain syndrome, cervical spine (claimed as neck injury) is warranted.  

The VA examination in July 2008 noted complaints of neck pain and headaches in April 2008 VA treatment records.  The records note a new onset of headaches posteriorly for approximately one year associated with the Veteran's neck pain.  There was no photophobia, slurred speech, or problems moving the hands and feet.  In May 2008 he reported a history of cervical stiffness with associated headaches for approximately one year.  He reported that his neck was irritated by the heavy armor he wore in Iraq.  X-rays in May 2008 revealed normal vertebrae with loss of the lordotic curve (often related to muscle spasm).  Physical examination revealed a slight reduction in movement of the cervical spine.  The examiner noted this was due to body habitus, specifically the Veteran's neck size.  The assessment was chronic cervical strain with myofascial pain syndrome; and muscle/ tension headaches. 

The service treatment records contain a July 2007 report noting the Veteran had been driving a vehicle which was struck by an explosive device.  There were no serious injuries.  The Veteran reported not striking his head.  He did not immediately report nausea, vomiting, loss of consciousness, body pain, numbness, or tingling of the hands and feet.  

An Institute of Medicine (IMO) report entitled "Long term effects of blast exposures" was recently released February 13, 2014.  It noted that blast injury is the "signature injury" of the Afghanistan and Iraq conflicts.  In examining the long term (more than 6 months later) adverse health outcomes the IOM authors found significant causal relationship between blasts and various injuries and conditions.  There was an association between blasts and the development of PTSD, post concussive symptoms and persistent headache, permanent neurologic disability (including cognitive dysfunction and unprovoked seizures), etc.  Proximity to the blast increases the risk for these disorders.  The researchers did identify that individuals who are more susceptible to blast injury could have been identified prior to their injury by recording an antecedent history of anxiety or depression. JAMA Mar 19, 2014 vol. 311 no. 11 pp 1098-99.

Although the Veteran has reported the onset of his neck strain due to the wearing of Kevlar body armor, the evidence would suggest that he may have suffered cervical injury as well as headaches as a result of the IED blast.  In any event, the examiner in July 2008 diagnosed chronic cervical strain with myofascial pain syndrome; and muscle/ tension headaches secondary to the neck strain. 

Therefore, in light of findings of current symptoms of chronic cervical strain with myofascial pain syndrome; and, muscle/ tension headaches secondary to the neck strain, the Board resolves all doubt in the Veteran's favor and finds that chronic cervical strain with myofascial pain syndrome; and muscle/ tension headaches secondary to the neck strain had its onset during active duty service.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

e.  Chronic fatigue syndrome (CFS). 

The Board finds that service connection for CFS is not warranted.  

The VA examination in July 2008 noted no documented evaluations or diagnosis of any conditions of fatigue or any medical conditions that would result in fatigue.  The Veteran reported the insidious onset of feeling tired all the time about 6 to 8 months earlier.  There was no acute onset, associated illness, fever, pharyngitis, myalgia, migratory joint pains, or neuropsychological symptoms of any fatigue lasting for more than 24 hours after exercising.  The Veteran had frequent muscle tension headaches and problems sleeping.  The examiner opined that the Veteran's chronic fatigue was most likely caused by and due to several factors including obesity, depression, and obstructive sleep apnea (OSA).  There was no significant effect on ADLs or occupational activities.

The VA examination in December 2012 noted the claims file was reviewed and there were no documented evaluations or diagnosis of CFS.  The Veteran reported that after returning from Iraq in 2008 he was extremely fatigued.  He would go to work and come home and fall asleep in a chair for approximately 1 to 11/2 hours.  He reported weighing 260 pounds at that time.  He had gastric bypass surgery in February 2010 and since lost 120 pounds.  He currently worked 10 hours for four days a week and was fatigued after a full work day.  He has not been diagnosed with CFS, and has not been seen by a specialist for complaints of fatigue.

The examiner noted that the Veteran was never evaluated for CFS nor had he sought treatment for symptoms of fatigue.  There were no significant diagnostic test findings.  The Veteran did not have acute onset of CFS, nor has debilitating fatigue reduced his daily activity level.  He did not have, and never had, symptoms of CFS.  He has not had any cognitive impairment attributable to CFS; nor has CFS caused restrictions in ADL; or resulted in periods of incapacitation.  The examiner noted a subjective reported of fatigue after a 10 hour work day.  The Veteran  currently worked 10 hours a day for four days a week, and he was helping to raise 3 grandchildren, ages 3, 4, and 6 years old.  The examiner opined that the Veteran did not meet the diagnostic threshold for CFS; "It was less likely as not that the Veteran's complaint of general fatigue without documented care or continuation of care is due to a known disease, injury or any other incident of active duty service.  Veteran's general complaints of fatigue are more likely than not due to working full time and raising three small children.  Veteran is forthright when describing fatigue and specifically states that VSR suggested he claim chronic fatigue syndrome as a condition."

Service connection for CFS is not warranted on either a direct, presumptive (under the regulations pertaining to Persian Gulf War Veterans), or secondary basis in the absence of any evidence that the Veteran has a current diagnosis of CFS. See Rabideau v. Derwinski, 2 Vet. App. at 143.  The Veteran has been afforded two VA examinations and neither examiner determined that his reported symptoms and physical examination met the clinical criteria for a diagnosis of CFS.  The VA examiner in July 2008 noted no documented evaluations or diagnosis of any conditions of fatigue or any medical conditions which would result in fatigue.  The examiner opined that the Veteran's chronic fatigue was most likely caused by and due to several factors including obesity, depression, and obstructive sleep apnea.  The December 2012 VA examiner opined that the Veteran did not meet the diagnostic threshold for CFS.  He opined that the Veteran's general complaints of fatigue was more likely than not due to working full time and raising three small children.  

As it appears that the Veteran's subjective complaints of fatigue are being attributed to his full time work schedule, as well as his raising three small grandchildren, the subjective complaints of fatigue as due to an undiagnosed illness is not warranted under the regulations pertaining to Persian Gulf War Veterans.  In other words, there is affirmative evidence that relates the subjective complaints of fatigue to a cause other than his presence in the Southwest Asia Theater of Operations during the Persian Gulf War.  Therefore, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans, since this is not an undiagnosed illness or a medically unexplained multisymptom illness.  See 38 C.F.R. § 3.317; VAOPGCPREC 8-98.  Indeed, there is no medical showing of signs or symptoms of such a medically unexplained illness, such as joint or muscle pain, or neurologic signs.  While the Veteran has sleep disturbance and fatigue, as shown above, the medical evidence shows other bases for such symptoms and, as such, they are not unexplained.

In the absence of any evidence that the Veteran currently has CFS, service connection is not warranted.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. at 143; McClain v. Nicholson, 21 Vet. App. at 321.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for right ear hearing loss is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for left ear hearing loss is denied.

Service connection for an acquired psychiatric disorder, described as depression is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for a right shoulder disorder, namely degenerative joint disease of the right shoulder, is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for a lumbar spine disorder, namely degenerative joint disease of the lumbar spine, is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for a cervical spine strain with myofascial pain syndrome is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for a headache disorder is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for chronic fatigue syndrome is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


